Title: To Thomas Jefferson from Hilliard d’Auberteuil, 17 February 1786
From: Hilliard d’Auberteuil, Michel René
To: Jefferson, Thomas



Monsieur
Rue des fossés Mr. Leprince, No. 35Paris le 17e. fevr. 1786.

Je desirerais acquerir l’honneur de vous connaitre, votre merite personnel et la place dans laquelle vous succedez à un autre grand homme m’en font une necessité
Mr. franklin et son fils m’accordaient leur amitié, et le legislateur de la pensilvanie a bien voulu encourager mes essais sur la revolution de l’amerique, en relisant lui même mes épreuves
Je ne vous citerai point cet ouvrage comme digne de votre attention, j’en connais les défauts mieux que qui que ce soit, mais il a obtenu des sufrages et a été lu avec avidité.
Ce ne sont que quelques matériaux rassemblés promptement, et embellis de quelques détails dont le succês était certain auprès de ceux qui aiment la politique et les lettres.
J’ai depuis formé un autre recueil de matières, sur le même sujet, considéré dans un autre point de vue, j’ai l’honneur de vous l’envoyer, parcequ’il contient au milieu des négligences ordinaires dans un ouvrage du moment, des méditations et des pensées dignes d’être offertes à un homme d’état. Ce livre est moins intéressant et moins agréable pour les autres classes de lecteurs que mes Essais historiques, où j’ai permis à l’Imagination de faire de grands frais pour répandre des charmes sur des détails ordinairement asses stériles dans les écrits de nos historiens.
Tout cela n’est qu’une préparation à l’histoire que je veux publier, et que je travaille depuis dix ans avec un soin que nos auteurs modernes donnent rarement à leurs ouvrages.
Permettez, Monsieur, à un étranger mais à un allié bien sincere,  et qui n’a pas nui en france à la cause de la liberté, de disputer à vous, à vos compatriotes, et à vos frères, devenus un moment vos ennemis, le plaisir de célébrer les efforts de la liberté contre les entreprises du pouvoir, et des succês consolans pour les amis de l’humanité.
Vous demander des éclaircissements, ce serait vouloir abuser de vos richesses, et je m’imposerai vis à vis de vous la même loi que je m’étais faite à l’égard de MM. de la fayette et Franklin, mais je désire vous assurer de mon attachement et de mon estime.
C’est sur les lieux mêmes que je voudrais achever un ouvrage pour lequel, j’ai pris datte le premier entre les écrivains de toutes les nations.
Ni la nature ni la fortune ne m’ont placé de maniere à concourir à une si grande révolution, c’est un honneur qui vous apartient exclusivement, mais je ne sais si je m’aveugle sur mes forces, je me crois né pour l’écrire et en conserver la mémoire d’une manière convenable à tous les peuples et à tous les esprits.
Telle est mon ambition, Monsieur, et si vous ne la desaprouvez point je me ferai un devoir de vous faire parts de mes progrès dans cette entreprise que je crois asses voisine de sa perfection, mais que je désire vérifier sur les lieux Jusqu’aux moindres détails.
Je suis avec un profond respect, Monsieur, de Votre excellence Le très humble et très obéissant serviteur,

Hilliard D’auberteuilancien magistrat des colonies françaises


P.S. Je vous prie de me faire savoir le moment où l’on peut vous rendre ses devoirs sans nuire à vos occupations.

